—Rose, J.
On November 22, 2000, plaintiff James Crawford (hereinafter plaintiff) suffered a torn rotator cuff to his left shoulder when he tripped and fell on defendants’ property. Plaintiff and his wife, derivatively, then commenced this negligence action, and defendant retained the law firm of Hinman, Howard & Kattell (hereinafter HH&K). Following joinder of issue, plaintiffs moved to disqualify HH&K from representing defendants on the ground that that firm had previously represented plaintiff in connection with a workers’ compensation claim that arose from a back injury sustained in 1987 and finally resolved in August 1998. Supreme Court denied the motion, resulting in this appeal.
We affirm. According to the disciplinary rules governing attorney conduct, “a lawyer who has represented a client in a matter shall not, without the consent of the former client after full disclosure * * * [thereafter represent another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of the former client” (Code of Professional Responsibility DR 5-108 [a] [1] [22 NYCRR 1200.27 (a) (1)]). Under the above rule: “a party seeking disqualification of its adversary’s lawyer must prove: (1) the existence of a prior attorney-client relationship between the moving party and opposing counsel, (2) that the matters * * * are substantially related, and (3) that the interests of the present client and former client are materially adverse” (Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 131).
Here, it is undisputed that a prior attorney-client relationship existed between plaintiff and HH&K, that the interests of plaintiffs and defendants are materially adverse and that plaintiffs did not consent to HH&K’s representation of defendants. Nevertheless, we do not perceive the prior and current matters to be substantially related. The workers’ compensation claim arose from an injury sustained by plaintiff 13 years before the wholly unrelated accident giving rise to the present litigation, the earlier injury was to plaintiffs back, not to his shoulder, and there is only a vague assertion that the two matters have the “loss of enjoyment of life” component of *420damages in common. We find this argument to be unpersuasive here because plaintiffs do not describe the impact of either injury and merely speculate that communications with HH&K in the earlier matter could be “useful” to defendants in the second matter. In any event, all information regarding plaintiffs prior injury will be available to defendants because regardless of who represents them, they are entitled to disclosure of all medical and other records related to plaintiffs prior workers’ compensation claim. In the absence of any showing that the confidences acquired by HH&K would not be reflected in plaintiffs records, there is every reason to expect that routine disclosure will effectively communicate the same information regarding damages learned by HH&K in the course of the workers’ compensation case. Given these circumstances, we decline to disturb Supreme Court’s order.
Crew III, J.P., Peters and Mugglin, JJ., concur. -